Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 27, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  157164                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 157164
                                                                     COA: 333722
                                                                     Monroe CC: 15-242179-FC
  JERMAINE TERRELL JACKSON,
             Defendant-Appellee.
  _____________________________________/

         By order of June 20, 2018, the application for leave to appeal the December 12,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having
  been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REVERSE the Court of Appeals judgment holding that the trial court failed to adequately
  support its departure sentence, and remanding this case to the trial court for resentencing.
  The Court of Appeals clearly erred in concluding that the trial court’s justifications for the
  departure were entirely encapsulated by the offense variables. Taken as a whole, the trial
  court’s justifications were addressed not only to the seriousness of the offense, but also to
  the danger posed by this particular offender, who intentionally and needlessly created an
  exceptionally dangerous situation and whose criminal behavior was escalating. The Court
  of Appeals failed to note and account for the trial court’s express statement that the
  departure was a fair and proportionate sentence for the protection of society in these
  circumstances. The trial court did not abuse its discretion by violating the principle of
  proportionality when it imposed a modest departure for the reasons provided.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 27, 2019
           b1120
                                                                                Clerk